Kane, J. (dissenting).
I am unable to accept the view that the function of the assessor in the scheme of things under section 480-a of the Real Property Tax Law is purely *272ministerial. The majority’s conclusion in this regard does violence to the age-old concept of the duty of the assessor as well as the legislative mandate that the responsibility of the assessor is to assess or evaluate real property for the purpose of taxation and to determine exemptions (Real Property Tax Law, § 102, subds 2, 3; Matter of Association of Bar of City of N. Y. v Lewisohn, 34 NY2d 143, 156-157).
Of course it is the Legislature, not the assessor, that has the authority to create exemptions from taxation (Matter of Dudley v Kerwick, 52 NY2d 542), but the ultimate and actual grant of a particular exemption is in the judgment of the assessor. Review of that judgment is provided in most instances, exclusively, by a proceeding under article 7 of the Real Property Tax Law (Matter of Dudley v Kerwick, supra). The exercise of the assessor’s judgment is contemplated in matters, such as the case at hand, where the very language of the statute provides “[i]f the assessor is satisfied that the requirements of this section are met he shall approve the application” (Real Property Tax Law, § 480-a, subd 3, par [a]; emphasis added). One of those requirements is that the land in question be devoted “exclusively” to forest crop production. Again, this presents a factual issue which is crucial to the grant of an exemption and one that cannot be made unilaterally by a third party without notice to the assessor and without an opportunity for him to be heard on a question directly affecting the performance of his duties. Determining similar requirements or qualifications for exemptions have, historically, been the province of the assessor. It is the assessor who must apply the policy of this State, which dictates that tax exemption statutes should be construed strictly against the taxpayer seeking the benefit of the exemption (Matter of Honeoye Cent. School Dist. v Berle, 72 AD2d 25, affd 51 NY2d 970) and that the burden of establishing entitlement to the exemption rests upon the one asserting it (Matter of Genesee Hosp. v Wagner, 47 AD2d 37, affd 39 NY2d 863).
These are factual issues to be resolved in accordance with the procedural course chartered by these litigants, and Special Term was correct in its denial of summary relief and should be affirmed.
*273Sweeney, J. P., Main and Levine, JJ., concur with Mikoll, J.; Kane, J., dissents and votes to affirm in a separate opinion.
Order reversed, on the law, with costs, motion for summary judgment granted, and respondents are directed to reassess petitioner’s property in accordance with the opinion herein.